              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                        :
   Plaintiff                          :
                                      :            No. 1:17-cv-930
            v.                        :
                                      :            (Judge Rambo)
BRENDA TRITT, et al.,                 :
    Defendants                        :

                               MEMORANDUM

      Before the Court are pro se Plaintiff Warren Easley (“Easley”)’s motion to

order the viewing of his discovery (Doc. No. 183), motion in limine (Doc. No. 184),

and motion seeking to depose certain Defendants (Doc. No. 187), as well as

Magistrate Judge Carlson’s February 14, 2019 Order directing that the parties

complete discovery by August 1, 2019 (Doc. No. 128).

I.    BACKGROUND

      Easley is proceeding on a civil rights complaint filed pursuant to 42 U.S.C.

§ 1983 against several correctional officers and medical staff members at SCI

Frackville, alleging various incidents of cruel and unusual punishment. (Doc. No.

11.) By Memorandum and Order entered on August 7, 2018, the Court: (1) granted

Defendant Shiptoski’s motion to dismiss/motion for summary judgment and

dismissed him from this action; (2) granted Defendant Boyce’s motion to

dismiss/motion for summary judgment and dismissed him from this action; (3)

denied Defendants Albert, Boyce, Corby, Dowd, Gregoire, Kostinko, Miller, and
Tomcavage’s motions to dismiss/motions for summary judgment for Easley’s failure

to exhaust administrative remedies; (4) granted Defendant Keller’s motion to

dismiss/motion for summary judgment for Easley’s failure to exhaust administrative

remedies with respect to his claim that Keller called him a “rat”; (5) granted

Defendant Marsh’s motion to dismiss/motion for summary judgment for Easley’s

failure to exhaust administrative remedies and dismissed Marsh from this action; (6)

granted Defendant Miller’s motion to dismiss/motion for summary judgment on the

basis that Easley’s 2014 haircut exemption claim was barred by the statute of

limitations; (7) granted Defendant Newberry’s motion to dismiss/motion for

summary judgment and dismissed him from this action; (8) denied the motion to

sever filed by several Department of Corrections (“DOC”) inmates; and (9) denied

Easley’s motion for default judgment and dismissed Defendant Dr. Pandya from this

action without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. (Doc. Nos. 81, 82.) The remaining DOC Defendants filed their answer

on August 28, 2018. (Doc. No. 88.) Discovery is currently ongoing. In an Order

entered on February 14, 2019 (Doc. No. 128), Magistrate Judge Carlson granted

Defendants’ motion for extension of time to complete discovery (Doc. No. 127) and

directed that discovery be completed by August 1, 2019.




                                         2
II.   EASLEY’S MOTIONS

      A.     Motion to Order the Viewing of Discovery

      Easley has filed a motion seeking a Court Order directing officials at SCI

Forest to allow him to view his discovery. (Doc. No. 183.) He asserts that his ability

to do so has been hindered by staff members there. (Id.) The Court construes

Easley’s motion as one seeking injunctive relief against officials at SCI Forest.

These officials, however, are not parties to the above-captioned action, and therefore

the Court cannot enter injunctive relief against them. See Additive Controls &

Measurement Sys., Inc. v. Flowdata, Inc., 96 F.3d 1390, 1394 (Fed. Cir. 1996). The

Court will therefore deny Easley’s motion (Doc. No. 183) to the extent he seeks

injunctive relief against individuals at SCI Forest who are not parties to this action.

The Court will, however, grant the motion to the extent that counsel for Defendants

will be directed to communicate with the relevant officials at SCI Forest to ensure

that Easley’s discovery is not withheld and that he is able to view such in a timely

and consistent manner.

      B.     Motion in Limine

      Easley has also filed a motion in limine pursuant to Rules 403 and 404 of the

Federal Rules of Evidence. (Doc. No. 184.) Easley seeks to exclude the presentation

at trial of any evidence of his past criminal convictions and institutional misconducts

that are not relevant to the instant civil suit. (Id.) “Motions in limine are procedural

mechanisms by which the court can make evidentiary rulings in advance of trial,
                                           3
often to preclude unfairly prejudicial evidence.” United States v. Bereznak, No.

3:18-CR-39, 2018 WL 1993904, at *4 (M.D. Pa. Apr. 27, 2018). Here, however,

there is nothing before the Court suggesting what evidence Defendants may seek to

present if this matter should proceed to trial. Accordingly, the Court will deny

Easley’s motion in limine without prejudice as premature. See Bernheisel v. Mikaya,

No. 13-1496, 2016 WL 4247795, at *3 (M.D. Pa. Aug. 9, 2016) (denying without

prejudice plaintiff’s motion in limine to exclude testimony where lack of information

about what testimony the defendants may seek to elicit at trial and the relevance of

such testimony made motion premature).

       C.      Motion to Depose Defendants

       Easley has also filed a motion requesting leave to depose Defendants Tritt,

Miller, Corby, Albert, Kistinka, Tomcavage, and Marhelka. (Doc. No. 187.) Easley,

however, does not require the Court’s permission to depose these Defendants.

Rather, if Easley wishes to depose these Defendants, he may make arrangements to

do so by communicating with their counsel. Accordingly, Easley’s motion to depose

Defendants (Doc. No. 187) will be denied as unnecessary.1




1
  In his motion, Easley asks the Court to order prison officials at SCI Forest to allow his aunt to
send or bring him a tape recorder to use for depositions. (Doc. No. 187 at 3.) Officials at SCI
Forest, however, are not parties to this lawsuit. Easley may communicate with counsel for
Defendants regarding the scheduling of any depositions he may wish to take, as well as the manner
in which those depositions will be recorded.

                                                4
       D.      Discovery Deadline

       By Order entered on February 14, 2019, Magistrate Judge Carlson granted

Defendants’ motion for an extension of time to complete discovery and directed the

parties to complete discovery by August 1, 2019. (Doc. No. 128.) As noted above,

however, Easley has experienced significant difficulties in viewing discovery

provided by Defendants, and he seeks to depose certain Defendants. The Court may

modify a scheduling order “for good cause.”                 See Fed. R. Civ. P. 16(b)(4).

Accordingly, in light of Easley’s representations, the Court will extend the discovery

deadline and direct that the parties completed discovery by December 1, 2019.2

III.   CONCLUSION

       For the reasons set forth above, Easley’s motion to order the viewing of

discovery (Doc. No. 183) will be denied to the extent he seeks injunctive relief

against officials at SCI Forest, who are not parties to this suit. The Court will,

however, grant the motion (Doc. No. 183) to the extent that counsel for Defendants

will be directed to communicate with the relevant officials at SCI Forest to ensure

that Easley’s discovery is not withheld and that he is able to view such in a timely

and consistent manner. Easley’s motion in limine (Doc. No. 184) will be denied

without prejudice as premature, and his motion seeking to depose certain Defendants



2
  Defendants have previously indicated that they would not object to an extension of the discovery
date if Easley “feels that he needs additional time before the close of discovery.” (Doc. No. 154
at 8-9.)
                                                  5
(Doc. No. 187) will be denied as unnecessary. The Court will also extend the

discovery deadline and direct the parties to complete discovery by December 1,

2019. An appropriate Order follows.




                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: July 23, 2019




                                         6
